JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the judgment of the district court be affirmed. When considering a request for injunctive relief a court must weigh whether: (1) the plaintiff has a substantial likelihood of success on the merits; (2) the plaintiff would suffer irreparable injury absent an injunction; (3) an injunction would substantially injure other interested parties; and (4) an injunction would further the public interest. See CityFed Financial Corp. v. Office of Thrift Supervision, 58 F.3d 738, 746 (D.C.Cir.1995). Although an injunction may be granted on a relatively slight showing of irreparable injury if the showing on one or more of the other injunction factors is particularly strong, an injunction should not issue unless the moving party has shown “some injury,” see CityFed., 58 F.3d at 747, quoting Sea Containers Ltd. v. Stena AB, 890 F.2d 1205, 1210-11 (D.C.Cir.1989), and the failure to make such a showing is sufficient reason for this court to conclude the district court did not abuse its discretion in denying preliminary relief. See id. Here, as appellant has *237made no showing that he has been or is likely to be irreparably injured as a result of Federal Bureau of Prisons Program Statement 1351.05, the district court was within its discretion in denying the motion for a preliminary injunction.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing or petition for rehearing en bane, See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.